Appeal from a decision of the Workers’ Compensation Board, filed August 16, 1979, which affirmed a compensation award to claimant based upon a 50% causally" related disability. The board found "on the basis of the probative medical evidence, and the testimony of Dr. Blauvelt, that claimant has a permanent partial causally related disability and that such disability results in a 50% earning capacity, thereby constituting a change in condition not contemplated when case was closed on schedule lump sum adjustment on November 14, 1974.” There is substantial evidence in the record which supports this determination of the board. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.